Citation Nr: 0827114	
Decision Date: 08/12/08    Archive Date: 08/18/08	

DOCKET NO.  05-35 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss in the 
left ear.  

3.  Entitlement to service connection for a chronic right 
ankle disorder.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for glaucoma.  

6.  Entitlement to service connection for a disability 
manifested by dizziness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.  


FINDINGS OF FACT

1.  Any current tinnitus is not shown to be related to the 
veteran's active service.  

2.  Any current hearing loss of the left ear is not shown to 
have had its onset during active service or for years 
thereafter.  

3.  Any current right ankle disability is not related to the 
veteran's active service.  

4.  Any current diabetes mellitus is not attributable to the 
veteran's active service.  

5.  Any current glaucoma is not shown to be related to the 
veteran's active service.  

6.  A disability manifested by dizziness did not have its 
onset during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

2.  The veteran does not have hearing loss, to include 
sensorineural hearing loss of the left ear that was incurred 
in or aggravated by active service or that may be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The criteria for service connection for a chronic right 
ankle disorder, to include arthritis, if present, that was 
incurred in or aggravated by active service or that may be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

4.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

5.  Service connection for glaucoma is not warranted.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2007).  

6.  The criteria for service connection for a disability 
manifested by dizziness have not been met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A review of 
the record reveals there has been essential compliance with 
the mandates of the VCAA.  The veteran was informed by letter 
dated in April 2005 what the evidence had to show to support 
a claim for service connection.  He was told that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  

In a June 2005 letter the veteran was informed that in 
April 2005 an attempt was made to obtain his service medical 
records from the service department.  However, he was 
notified that a response was received showing that the 
service records were likely lost in the fire at the National 
Personnel Records Center in Saint Louis in 1973.  The veteran 
was asked to submit any documentation he might have as to 
treatment or evaluation he might have received during service 
for any of the disabilities at issue.  He was again informed 
that while VA would assist him in establishing entitlement to 
benefits, the ultimate responsibility for providing evidence 
needed to perfect his claim rested with him.  

In March 2006, he was informed how disability ratings are 
assigned once service connection is granted and how an 
effective date is awarded once entitlement to service 
connection is established for a disability.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran and obtaining evidence 
and affording him the opportunity to give testimony before 
the Board by way of a video conference hearing in June 2008.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and associated with 
the claims file, and the veteran does not appear to contend 
otherwise.  Indeed, in an April 2006 letter, he stated he had 
no other information or evidence to give VA to substantiate 
his claims.  He asked that his claims be decided as soon as 
possible.  

With regard to the matter of whether a medical examination or 
opinion should be obtained, the Board finds that VA is not 
under an obligation to provide such an examination, as one is 
not necessary to make a decision on the claims.  The Board is 
aware of McLendon v. Nicholson, 20 Vet. App. 79 (2006), with 
regard to service connection claims.  In that case, it was 
indicated that VA must provide a VA medical examination where 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) sufficient 
competent medical evidence is on file for VA to make a 
decision on the claim.  

As will be discussed below, the record is missing critical 
evidence indicating that the claimed disabilities or any 
symptoms thereof may be associated with the veteran's 
military service.  There is no continuity of symptomatology 
between any difficulties that he currently experiences and 
his active service, and no competent evidence otherwise is of 
record suggesting a relationship to service.  Therefore, an 
examination is not warranted under the criteria set forth in 
McLendon.  See also Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).  

Pertinent Laws and Regulations with Regard to Service 
Connection

In general, service connection will be granted for disability 
resulting in disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).  

Sensorineural hearing loss, arthritis, and/or diabetes 
mellitus is or are deemed to be a chronic disease process 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease process manifested to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  There is 
no statutory or regulatory provision to allow for an 
extension of a presumption period.  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) edical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  



Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).   The analysis below focuses on the most salient 
and relevant evidence and what this evidence shows, or fails 
to show, on the claim.  The veteran should not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

The Board notes that as a lay person, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current disability and 
the veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a lay person is generally not capable 
of opining on matters requiring medical knowledge).  

The Board acknowledges that it has a heightened obligation to 
explain findings and conclusions and consider carefully the 
benefit of the doubt rule as the veteran's service records 
were destroyed while in the custody of the Government.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App.365, 367 (1991).  Case law does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  There is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217 (2005) (the Court declined to apply an "adverse 
presumption" when records have been lost or destroyed while 
in Government control which would have required the VA to 
disprove a claim where a veteran did not demonstrate that 
either bad faith or negligent destruction of documents was 
implicated in the fire.)  

The only service treatment record available is the report of 
the veteran's discharge examination dated in February 1955.  
There is no indication of any complaints and clinical 
evaluation at that time was entirely normal.  

Post service medical records do not refer to complaints or 
findings indicative of the presence of any of the 
disabilities at issue for years following service discharge.  
The initial claim for service connection for all the 
disabilities at issue were not received until April 2005, a 
time many years following service discharge.  A significant 
lapse in time during service and any post service medical 
treatment may be considered as part of the analysis of a 
service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  The 
veteran has not submitted or identified any medical opinion 
or other medical evidence indicating a causal relationship 
between service and any of the disabilities at issue.  
Indeed, the Board notes, so many years have elapsed that at 
the time of the hearing before the undersigned in June 2008, 
the veteran essentially testified that he could not remember 
exactly when any of the claimed disabilities began.  
(Transcript, pgs. 10, 16, 19).  

Again, as noted above, the Board is cognizant of the 
heightened application on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  However, in the absence of any relevant medical 
findings indicating a causal relationship between any current 
disability and the veteran's service, the persuasive evidence 
is against the claims.  


ORDER

Service connection for tinnitus is denied.  

Service connection for left ear hearing loss is denied.  

Service connection for a chronic right ankle disorder is 
denied.  

Service connection for diabetes mellitus is denied.  

Service connection for glaucoma is denied.  

Service connection for a disability manifested by dizziness 
is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


